Children of immigrants (debate)
The next item is the debate on the oral question to the Commission on the children of immigrants, by Jan Andersson, on behalf of the Committee on Employment and Social Affairs - B6-0014/2009).
deputising for the author. - (RO) I would first of all like to thank my colleagues in the Committee on Employment and Social Affairs and the PES Secretariat from the Commission for promoting this topic on the children of migrants, which we are debating today in this plenary session because, when we talk about children, we are talking about our future, about the future of the European Union.
The migration of labour is continuing to grow, not only at global level, but within the EU as well. Migration offers great potential for development, but it also poses serious challenges in both the developed and the least developed Member States of the European Union. We can talk about the positive impact of migration at the level of the economy in the migrant workers' countries of origin because this can reduce poverty and boost investment in human resources. On the other hand, the situation of migrants' children who are left behind on their own in the country of origin when parents emigrate in search of a job in another country is an issue which has caused concern in some Member States during the last two years.
Although there are comprehensive policies for improving the living conditions and education of migrants' children who have moved abroad with their parents, less attention has been focused on the children who have been left behind at home. The migration of parents abroad for work is a social phenomenon with a complex impact on the dynamics and functionality of the family, as well as on the whole of society. Children whose parents have gone abroad for work belong to a vulnerable group which is at risk.
The complexity of this issue, of its causes and consequences, of its dynamics and the way in which legal provisions are implemented effectively in the field, as well as the complexity of the professionals' practices, have provided challenges, not only to the authorities but to civil society as well. On this point, civil society and the mass media in Romania have presented studies which state that in Romania, there are more than 350 000 children whose parents are working abroad, including 126 000 where both parents have emigrated.
The adverse consequences of the parents' departure are primarily felt by children at a psychological level. The feeling of depression and a lack of interest in school and out-of-school activities may be direct consequences of their parents' absence. One direct consequence of the parents' migration is the fact that the child is deprived of parental affection and the necessary supervision of his or her normal development.
In cases where parents have emigrated and the children have stayed behind in the care of people who cannot provide them with emotional and educational support, both these consequences may have, in turn, an adverse impact on the children's health and psychological development, as well as push them into behaviour that is uncharacteristic or inappropriate for the children's age and expose them to other kinds of exploitation and abuse.
As a mother and a European social democrat, I urge respect for the rights of every child, for their entitlement to equal opportunities and for the role of the state, as well as the investment required to mould future generations. Identifying the most vulnerable, excluded or marginalised children must be the key focus of any research effort, thereby ensuring there is sufficient leverage generated to support the authorities' efforts to safeguard the rights of every child.
Commissioner Špidla, I would like to thank you sincerely for the contribution you have made in broadcasting the video message as part of the European conference which I organised in Bucharest last November on this issue of children left alone at home.
Taking into account the complexity of this issue, especially during the current economic and social crisis that is primarily affecting vulnerable groups, which children also belong to, on behalf of the Committee on Employment and Social Affairs, I would like to ask you whether the Commission is in favour of carrying out a study to assess the extent of the situation and whether the Commission considers that the topic of migrant workers' children is only a problem for the government in the country of origin or for the governments of the host countries which benefit from the presence of migrants on the labour market.
Madam President, ladies and gentlemen, there are disturbing signs indicating the appearance of a relatively new trend in a number of Member States. Parents are leaving their home country to work in another Member State - so-called 'mobile workers' - and are leaving their children at home in the care of relatives. These arrangements are supposed to be temporary but it seems that they often become more long-lasting. The question of whether arrangements for children left at home operate on a formal or informal basis depends on the length of time for which the parents intend to work abroad. However, after some time, a number of these children often end up in institutional care because the relatives are no longer able to cope with the situation due to financial, personal or other practical reasons.
In Member States with high levels of emigration, this phenomenon is by no means unusual. It is starting to be documented and it has also attracted media attention. The Commission has organised a number of studies which will help to gather evidence and to find solutions, although such solutions can only be implemented at a domestic level. At present, there is still not enough hard data for us to understand the nature, structure and main forms of this phenomenon, even though the evidence is already disturbing enough, as I have already said. Within the framework of the open method of coordination in the social area, the fight against poverty and social exclusion is a priority. Member States must reinforce preventative measures and focus on the most vulnerable families. In concrete terms, this means supporting projects for strengthening families and supporting parental assistance for families in difficult circumstances in order to overcome the risk of children becoming separated from their parents at an early age.
A further aspect which must be addressed is the fact that this phenomenon is often perceived as a negative consequence of worker mobility. The Commission, in cooperation with the EURES network, is focusing on how best to help those affected with the specific problem of children left at home by parents who are mobile workers and providing job-seekers and their families with information on living and employment conditions in EU countries. Such an approach can contribute to relieving the negative consequences of this phenomenon which we are quite rightly debating today.
Madam President, my political group participated actively in the drafting of this motion and improved the text, so that it no longer conceals the hypocrisy which exists when it comes to the exploitation of workers from third countries.
We know that the parents of children from Member States working in any other country receive child benefit. We know that countries which have bilateral relations can have the family connection. So why does this phenomenon arise, which the Commissioner says cannot be measured? We have films, we have documentaries which have been shown on television all over the world, including from Romania and Ukraine and other countries. One such film was shown here in Parliament and we saw the situation.
It is therefore hypocritical of us to say that we have no evidence. It is hypocritical of us to say that there is no family and that is why there are abandoned children. There is a family, but there are no proper bilateral relations and agreements to cover parents so that they do not abandon their children and there is no help from the European Union for these countries in building the infrastructures which will help to ensure that children that find themselves in this situation can be rehabilitated, without carrying the trauma with them their entire life.
I think that raising awareness among the parents who come to our countries to work is also our affair. If one part of the body hurts, the whole body hurts. If some of our fellow human beings, especially children, are suffering in our neighbouring countries, later we shall see them arrive here with other more threatening methods and then we shall lock them up in our prisons.
Madam President, Commissioner Špidla, I would like to start by thanking the Commissioner for his response and the committee for its initiative. It is about time this issue was discussed in Parliament. With the Treaty of Lisbon, issues relating to children will become objectives within the EU and will gain a legal basis. A year ago, in anticipation of the Treaty, Parliament also adopted a children's strategy.
It is scandalous that children are left to live on their own at all. Of course, a mother and father may be forced to move to find work or to find refuge, but we MEPs must take responsibility when we adopt such rules, for example, to the effect that only the applicant receives asylum and not his family, as it is most often the men who flee and the women and children who are left at home. Or when employers import labour and do not ask or care whether there are children back home or they ignore the fact that this is the case. I therefore fully support the demands made by the Socialist Group in the European Parliament in its question. An impact assessment is an urgent and necessary requirement. The Commission must act on the basis of the studies that the Commissioner himself has ordered, and quickly.
Better information must be produced on children's rights and schooling. We must also provide information and ensure that children who are currently in this situation receive help. We must include the parties concerned and NGOs and we must come up with proposals. I also believe that the relatively new group of lone child refugees could also be included in the work described by the Commissioner. Children should grow up with warmth and care and they are not something that the market should control. We politicians have a duty and we must accept it, so give us child mainstreaming and give us child impact assessments in respect of this huge problem. Otherwise, we will be forced to feel ashamed when we face the next generation.
on behalf of the Verts/ALE Group. - Madam President, I would like to thank the Commissioner for his willingness to embark upon studies and to expand the information on the EURES network, to provide greater information for individuals about family rights and the right of family reunion. Colleagues have raised the issues of why people feel the need to move to look for work. Certainly, the need to increase progress on combating poverty within the European Union is an extremely important issue. We look forward to rapid progress on that, including the question of minimum income, so that people can live in dignity.
But we should also be aware that many of the parents who are moving are doing this in what they believe is in the best interests of their children, to provide greater opportunities for them. Indeed, they often sacrifice their own careers, their own chosen path, as it were, in order to try and do this. While we are trying to sort out the children's problems, we need to beware of demonising parents who are moving.
Madam President, the European Commission should focus on this issue. As UNICEF and other organisations have underlined several times, it affects a huge amount of children in the world and in Europe.
The situation in which social and economic risks are made worse by the absence of parents who cannot meet their children's needs for care protection and education may lead to an increase in vulnerability. The primary responsibility for the development of the child rests with the parents; and parents, in fulfilling their responsibilities, are entitled to receive the necessary support from the community and the local authorities, whose efforts to meet their obligations unfortunately often fail. So we expect concrete action from the Commission in such an important field.
(RO) According to the study carried out by UNICEF and the 'Social Alternatives' association, in Romania, roughly 350 000 children have one parent working abroad, while 126 000 have both parents abroad. These findings are worrying. I believe that this situation could be improved through adopting the following measures:
1. The national governments of the migrants' countries of origin and the governments of the countries absorbing this labour force, alongside the European Commission, should create a joint programme offering migrant workers the opportunity to access specific childcare services, the school and education system, as well as language courses. These services should be accessible to every migrant worker segment.
2. The European Commission, along with the governments of the states where the migrants are employed, should devise a strategy for offering certain facilities to employment bodies so that they can also offer employees a package of specific services providing migrant workers with the opportunity to take their children with them to the countries where they are working.
I feel that these measures would be conducive to the harmonious development and growth of these children as they, too, represent the future of Europe.
(RO) I would like to highlight one thing. The labour force flow we are talking about is from the less developed countries to the more developed countries in the EU.
The opportunity to access the labour markets in developed countries is usually considered to be a significant advantage and the large sums which go back to the countries of origin are always brought up in discussion as an argument for this. However, the facts presented here show a different aspect: in addition to the advantages derived from lower labour costs, the developed countries externalise some of the associated costs. These costs are considerable and it is down to the communities and states where the workers come from to pay for them.
In this respect, the cohesion and solidarity policies between Member States must not be regarded as some act of altruism performed by the rich for the benefit of the poor. These policies are an absolute must, being acts of justice ensuring that the European Union consistently sticks to its values and maintains its citizens' affection for these values.
Madam President, in the context of this debate, I wish to take the opportunity to emphasise another aspect connected with the issues already mentioned. I was recently the shadow for the PPE-DE Group on the report on educating the children of migrants. That report was based on the communication from the Commission on 'Migration and mobility: challenges and opportunities for EU education systems'.
That document was very well structured and summarised very well the problems connected with migration and education. However, one aspect was left out: the situation of thousands of European children left behind by parents who go to work in another European country, generally called the 'migration orphans', of which there are almost 350 000 in my country.
I have already tabled a written question to the Commission on this topic, but would like to take this opportunity to put that question again. So, Commissioner, could you please tell us whether the Commission thinks this is only a matter for national governments, or do we need European action in this field? If we do, what action has, or will be, taken by the Commission in order to help those children in their school years?
(RO) We have a saying in Romania: a well-bred man is said to have had his 'first seven years at home'. Young children must be together with their family to benefit from the direct supervision and care of their parents. Parents who decide to go and work temporarily in other countries must be supported in their efforts to reunite their family as soon as possible.
In many Member States, schools offer facilities for teaching the language of the country of residence. Indeed, in some Member States, families who were living illegally have been able to make their situation legal if they had children registered at school, and have even received social housing.
Children are the most precious thing that society has and it is our duty to provide them with conditions conducive to their harmonious development. Formal education, affection, children's integration in society are essential conditions allowing social Europe to offer equal chances to all its citizens.
I congratulate Mrs Plumb for the initiative. It is a topical subject which is hugely important for the future. Congratulations.
(SK) When workers emigrate, children often become the victims of their families' improved financial circumstances. The former Czechoslovak Republic experienced a great wave of emigration in the inter-war period, chiefly to the United States. However, these were migrants living in conditions of extreme poverty at home. And even if the children remained temporarily in the care of one parent, this would usually only be for a limited period of time.
In today's consumer society and with family relationships under threat, there are considerably more tragic cases. It is often not extreme poverty that motivates parents to work abroad. One or both parents often never return and they can be indifferent to the fate of their children, whose best hope is to be cared for by close relatives.
We should keep this aspect in mind in relation to regional development policy and we should strive to eliminate regional variations, particularly in the new Member States.
Ladies and gentlemen, I think that the debate has clearly shown that this is an important topic which we must work on, regardless of whether or not, at a given moment, there may be sufficiently detailed information available for us to reach a final opinion. After all, the facts that are known are sufficiently compelling for it to be clear that we must address the question and take an active approach. I have stated that the Commission has already prepared some studies, one of which will be completed by the end of this year. I think it is also clear that the main part of the response and the main part of the reaction must come from the Member States, as family policy is generally a matter for Member States. Undoubtedly, of course, there are possibilities for the EU itself because questions which relate to migrant workers also relate to their social security, the transfer of social contributions and a range of other issues. So my answer to your question would be that it is, above all, a matter for the Member States, but the EU does have a role to play and one which, in my opinion, is by no means insignificant.
I have received one motion for a resolution tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 12 March 2009.